In an action to recover damages for personal injuries, the defendants Ernest Torres and Ernest Torres, doing business as “Lauren Matthew Hair Design,” appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Fartnow, J.), dated April 1, 2005, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
The plaintiff slipped and fell on ice on a stretch of sidewalk which allegedly was located in front of premises owned by the appellants. After issue was joined, the appellants moved for summary judgment on the ground that the plaintiff failed to establish that the accident occurred in front of their property.
The appellants failed to eliminate all issues of fact regarding whether the plaintiff slipped and fell in front of their property. Accordingly, they failed to establish a prima facie case that they were not liable for the plaintiffs accident and their motion for summary judgment was properly denied (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851 [1985]). Miller, J.P., Goldstein, Skelos and Fisher, JJ., concur.